UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission File Number:000-25386 FX ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 87-0504461 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3006 Highland Drive, Suite 206, Salt Lake City, Utah 84106 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Telephone (801) 486-5555 Facsimile (801) 486-5575 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, Par Value $0.001 NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of June 30, 2009, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the registrant was $156,186,000. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of March15, 2010, FX Energy had outstanding 43,260,517 shares of its common stock, par value DOCUMENTS INCORPORATED BY REFERENCE.FX Energy’s definitive Proxy Statement in connection with the 2010 Annual Meeting of Stockholders is incorporated by reference in response to Part II, Item 5, and Part III of this Annual Report. FX ENERGY, INC. Form 10-K for the fiscal year ended December 31, 2009 TABLE OF CONTENTS Item Page Part I Special Note on Forward-Looking Statements 3 1 Business 5 1A Risk Factors 11 1B Unresolved Staff Comments 20 2 Properties 20 3 Legal Proceedings 32 4 [RESERVED] 32 Part II 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33 6 Selected Financial Data 34 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 36 7A Quantitative and Qualitative Disclosures about Market Risk 49 8 Financial Statements and Supplementary Data 50 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 50 9A Controls and Procedures 51 9B Other Information 51 Part III 10 Directors, Executive Officers and Corporate Governance 51 11 Executive Compensation 52 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 52 13 Certain Relationships and Related Transactions, and Director Independence 52 14 Principal Accounting Fees and Services 52 Part IV 15 Exhibits, Financial Statement Schedules 53 Signatures 58 Management’s Report on Internal Control over Financial Reporting F-1 Report of Independent Registered Public Accounting Firm F-2 2 SPECIAL NOTE ON FORWARD-LOOKING STATEMENTS This report contains statements about the future, sometimes referred to as “forward-looking” statements.Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions.Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements.We intend that the forward-looking statements will be covered by the safe harbor provisions for forward-looking statements contained in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of Readers of this report are cautioned that any forward-looking statements, including those regarding us or our management’s current beliefs, expectations, anticipations, estimations, projections, strategies, proposals, plans, or intentions, are not guarantees of future performance or results of events and involve risks and uncertainties, such as: · whether we will be able to discover and produce gas or oil in commercial quantities from any exploration prospect; · whether we will be able to borrow funds to develop our oil and gas discoveries in Poland from the Royal Bank of Scotland, our current principal lender, or from any other commercial lender, even if we increase substantially the quantity and value of our reserves that we may be willing to encumber to secure repayment of such borrowings; · whether the quantities of gas or oil we discover will be as large as our initial estimate of an exploration target area’s gross unrisked potential; · whether the estimated proved quantities of oil and gas reserves that we report using deterministic methods currently mandated by the Securities and Exchange Commission will be as large as the estimated quantities of proved or probable oil and gas reserves that we otherwise publicly announce may be present using probabilistic methods; · whether actual exploration risks, schedules, and sequences will be consistent with our plans and forecasts; · the future results of drilling or producing individual wells and other exploration and development activities; · the prices at which we may be able to sell gas or oil; · foreign currency exchange-rate fluctuations; · the financial and operating viability and stability of the Polish Oil and Gas Company, or POGC, and other third parties with which we conduct business and on which we rely to supply goods and services and to purchase our oil and gas production; · exploration and development priorities and the financial and technical resources of POGC, our principal joint venture and strategic partner in Poland, PL Energia S.A., another partner in Poland, or other future partners; · uncertainties inherent in estimating quantities of proved reserves and actual production rates and associated costs; · the cost and availability of additional capital that we may require and possible related restrictions on our future operating or financing flexibility; 3 · our future ability to attract industry or financial participants to share the costs of exploration, exploitation, development, and acquisition activities; · uncertainties of certain terms to be determined in the future relating to our oil and gas interests, including exploitation fees, royalty rates, and other matters; · uncertainties regarding future political, economic, regulatory, fiscal, taxation, and other policies in Poland and the European Union; and · other factors that are not listed above. The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated.Actual events or results may differ materially from those discussed in the forward-looking statements.The forward-looking statements included in this report are made only as of the date of this report. 4 PART I ITEM 1. BUSINESS Introduction We are an independent oil and gas exploration and production company with principal production, reserves, and exploration activities in Poland and modest oil production and oilfield service activities in the United States.We believe Poland is a unique international exploration opportunity.Relatively little gas has been discovered in Poland’s sector of the North European Permian Basin, compared to the discoveries in the United Kingdom, Dutch, and German sectors.For most of the twentieth century, Poland was closed to exploration by foreign oil and gas companies.Consequently, we think the Polish Permian Basin is underexplored and underexploited and, therefore, has high potential for discovering significant amounts of oil and gas. Acting on this thesis, we have acquired a large land position, and we are conducting a focused exploration program.Independent engineers estimated our total proved oil and gas reserves at 50.4 billion cubic feet of natural gas equivalent, or Bcfe, at year-end 2009.The PV-10 Value of these reserves at year-end 2009 was approximately $146 million, which is equal to approximately $3.39 (after tax) per share of stock outstanding at year-end.Our oil and gas reserve volumes in Poland have increased at a compound annual growth rate of 30% since 2003.Our production volume has increased at a compound annual growth rate of 52% from 2005 to 2009.At year-end 2009 we were producing approximately 12.0 million cubic feet of natural gas per day, or MMcfd.We have three additional wells that are expected to add a further 6.9 MMcfd at year-end 2010.These increases are attributable to our exploration success in Poland.With a view to future growth in reserves and production, we now hold 4.7 million gross acres (4.2 million net acres) in Poland and continually review additional acquisition opportunities. References to us in this report include FX Energy, Inc., our subsidiaries, and the entities or enterprises organized under Polish law in which we have an interest and through which we conduct our activities in that country.Our headquarters are in Salt Lake City, Utah, and we have operations offices in Warsaw, Poland, and Oilmont, Montana.See “Oil and Gas Terms” at the end of this item for definitions of certain industry terms. Corporate Strategy Our general strategy is to focus our resources on Poland.More specifically, we plan to direct the bulk of our available funds, management, and technical resources to our core Fences concession area in Poland.We currently are concentrating our drilling activities in our core area in an effort to lower drilling risk, shorten the time to first production from successful wells, and optimize opportunities for robust revenue growth.At the same time, we do plan to acquire, hold, and explore acreage outside our core area, where we believe we have the opportunity to find significant oil and gas reserves.We currently hold substantial acreage in areas of Poland that we consider underexplored and underdeveloped and, therefore, subject to greater exploration risk than our core area.In order to diversify risk, we plan to allocate a relatively small portion of available funds to carry out preliminary exploration work on this non-core acreage.We plan to rely on industry farmouts for the bulk of early-stage drilling.To the extent our strategy of focusing on our core area continues to result in substantial revenue growth, we plan to cautiously increase our funding of exploration projects over a wider area in Poland. Current Activities and Assets in Poland Our strategy focuses on Poland because we believe Poland has substantial undiscovered hydrocarbon potential.We think the Polish portion of the Permian Basin is underexplored and underdeveloped today because the country was closed to competition and capital from foreign oil and gas companies for many decades.The continuous advances in exploration technology around the world were not immediately applied in Poland during the period it was behind the “Iron Curtain.” 5 We concentrate our exploration efforts in Poland primarily on the Rotliegend sandstones of the Permian Basin.We were attracted to the Rotliegend sandstones in Poland by two observations: (1)Since the 1960s, dozens of western exploration companies working in the North Sea and onshore Europe portions of the North European Permian Basin have identified approximately 200 trillion cubic feet, or Tcf, of Rotliegend gas.While the Permian Basin extends well into Poland, only five Tcf of Rotliegend gas has been discovered in Poland by POGC, which until Poland was opened to foreign exploration, conducted all oil and gas exploration and production in the country.We believe political and capital constraints impaired POGC’s ability to explore and develop the Polish portion of the basin. (2)In the last 25 years, very little exploration focused on the Rotliegend has been conducted in Poland, except in our core Fences concession. We have identified a core area consisting of approximately 852,000 gross acres surrounding the Radlin field.This 390 billion cubic feet, or Bcf, Rotliegend gas field was discovered in the 1980s by our joint venture partner POGC, which owns and produces gas from the field.We have emphasized improved seismic data acquisition and processing in our exploration, using technology developed by others for Rotliegend exploration in the Southern North Sea. From 2004 through 2009, in the course of our Polish exploration with this approach, we have made commercially successful discoveries in seven of the ten wells we have drilled on Rotliegend structural trap targets.In the aggregate, these seven discoveries found gross estimated proved reserves of 120 Bcf of gas.We have acquired three-dimensional, or 3-D, seismic data over several hundred square kilometers in the Fences concession, and plan to acquire 3-D seismic data over more of the concession.Using the data acquired to date, we have identified a number of possible structural traps.We believe the 3-D seismic data gives us better definition of the targets and might further reduce our drilling risk, but we expect that we will drill some wells that do not establish production or reserves.We plan to direct the bulk of our available funds to carry out a multi-year exploration, appraisal, and development drilling program in our core area.These operations focus on the first element of our general strategy – to increase production and reserves in our core area. While maintaining our focus on the Rotliegend structural trap exploration model in our core Fences area, we are also carrying out exploration work on other potential exploration models.These include non-Rotliegend prospects in our core area and various exploration opportunities on our 3.8 million net acres outside our core area.We have accumulated this large land position in known productive regions or geologic trends and in selected “rank wildcat” areas in Poland.We have assembled a sophisticated technical team experienced with using modern exploration tools and generated a number of attractive oil and gas prospects.We are inviting industry participation in the early-stage drilling of these prospects.To the extent our overall strategy results in substantial revenue growth, we plan to direct more of our own funds toward exploration outside our core area.However, we will continue to devote the greatest portion of our efforts and capital resources over the next several years to the Rotliegend structural trap gas prospects in our core area. Some of our Polish operations are conducted in partnership with POGC.POGC is a fully integrated oil and gas company, which is largely owned by the Treasury of the Republic of Poland.POGC is Poland’s principal domestic oil and gas exploration, production, transportation, and distribution entity.Under our existing agreements, POGC has provided us with access to exploration opportunities, previously collected exploration data, and technical and operational support.We also use geophysical and drilling services provided by POGC and sell our gas production to POGC. Key Personnel for Poland Our chief technical advisor is Richard Hardman, CBE.He also serves on our board of directors.Mr. Hardman has built a career in international exploration over the past 40 years in the upstream oil and gas industry as a geologist in Libya, Kuwait, Colombia, and Norway.In the United Kingdom, his career encompasses almost the whole of the exploration history of the North Sea – 1969 to the present.With Amerada Hess from 1983 to 2002 as Exploration Director and later Vice President of Exploration, he was responsible for key Amerada North Sea and international discoveries, including the Valhall, Scott and South Arne fields.Mr. Hardman was made Commander of the British Empire in the New Year Honours, 1998, and has served as the Chairman of the Petroleum Society of Great Britain, President of the Geological Society of London, and President of the European Region of American Association of Petroleum Geologists Europe. 6 Jerzy Maciolek is a director of the Company and heads our exploration team as Vice President of International Exploration.He joined the Company in 1995 specifically to lead it into Poland where he had identified the exploration opportunity that today is our core asset.Mr. Maciolek has over 25 years of experience as a geophysicist with POGC, Gulf Oil Research, and as an independent consultant.He received an M.S. in exploration geophysics from the Mining and Metallurgical Academy in Krakow, Poland. Our Country Manager in Poland is Zbigniew Tatys, the former General Director of POGC’s Upstream Exploration and Production Division.During his 20-year career with POGC, he rose through the ranks as a production engineer and was serving as Vice Chairman of POGC at the time of his retirement.Mr. Tatys has unique qualifications to lead us through our transition from a pure exploration company to an oil and natural gas producer in Poland. Our U.S. Presence Unlike our position in Poland, the U.S. operation does not have substantial exploration potential.It provides a modest amount of cash flow and is not capital intensive.It consists mostly of shallow, oil-producing wells in the Cut Bank Oil Field of Montana.As of December 31, 2009, our U.S. reserves were estimated at 463,000 barrels of crude oil with a PV-10 Value of approximately $3.5 million.At year-end 2009, U.S. reserves were approximately 6% of total reserves on a gas equivalent basis.Our oil wells produce approximately 175 barrels of oil per day, net to our interest.From our field office in Montana, we also provide oilfield services, which provided approximately $1.9 million in revenue during Exploration, Development, and Production Activities Polish Exploration Rights As of December 31, 2009, we held oil and gas exploration rights in Poland in nine separately designated project areas encompassing approximately 4.7 million gross acres.We are currently the operator in all areas except our core area, the 852,000 gross-acre Fences project area, in which we hold a 49% working interest in approximately 807,000 acres and a 24.5% interest in the remaining 45,000 acres.POGC is the operator.We own a 100% working interest in approximately 3.8 million gross acres. As we build revenues in our core area and further explore and evaluate our acreage in Poland, we expect to increasingly focus our operational and financial efforts on areas with larger potential reserves.As we do so, we may add new concessions that we believe have high potential and relinquish acreage that we believe has lower potential.See “Wells and Acreage” below for further information. Exploratory Activities in Poland Our ongoing activities in Poland are conducted in nine project areas: Fences, Block 246, Block 287, Block 229, Warsaw South, Block 255, Kutno, Edge, and Northwest.Our drilling activities are currently focused primarily on the core Fences area, where the gas-bearing Rotliegend sandstone reservoir rock is a direct analog to the Southern North Sea gas basin offshore the United Kingdom.We are focused on this core area because substantial gas reserves have already been discovered and developed by POGC, we and POGC have discovered proved gas reserves of over 120 Bcf gross (53 Bcf net to our interest) in seven commercial wells, and we have concluded that there is likely to be substantial additional natural gas in the same geologic horizon.We are selling gas from wells located in the Fences area and Block 287.We are developing longer-term exploration prospects in the remaining seven areas. 7 Fences
